Citation Nr: 1546860	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic melioidosis.

2.  Entitlement to a rating in excess of 10 percent for right knee disability, prior to August 9, 2011. 

3.  Entitlement to higher ratings following total right knee replacement, in excess of  30 percent from October 1, 2012 to March 16, 2015, and in excess of 60 percent from March 17, 2015.

4.  Entitlement to service connection for skin condition.

5.  Whether new and material evidence to reopen a claim for service connection for a left knee disorder has been received. 

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a January 2010 rating decision in which the AOJ, inter alia, in part, reopened a service connection claim for a left knee disorder, but denied the claim on the merits.  The January 2010 rating decision also denied the Veteran's claim for service connection for a skin disorder, as well as denied claims for a higher ratings for the right knee disability and the chronic melioidosis disability.  In January 2011, the Veteran filed a notice of disagreement (NOD) with respect to the aforementioned service connection issues as well as the ratings assigned for the right knee and chronic melioidosis.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.   

The Veteran requested a Board video-conference hearing in connection with this appeal.  The requested hearing was scheduled for a date in September 2015; however, on the date of the hearing, the Veteran did not appear.  Three days later, he came to the RO expecting to have his hearing and was told that he had missed it.  At that time, he was offered the opportunity to reschedule the hearing, but informed the RO that he did not wish to delay resolution of the claims any longer and that he preferred to waive his right to a hearing.  See October 2015 Report of General Information.  Under these circumstances, the Veteran's Board hearing request is, effectively, deemed withdrawn.  See 38 C.F.R. § 20.704(c),(d) (2015).

During the pendency of the appeal, higher ratings for the right knee and chronic melioidosis disabilities were granted.  In this regard, in May 2011, the AOJ increased the Veteran's chronic melioidosis rating to 10 percent, effective from the date of receipt of his claim for increase.  Additionally, in August 2011, the Veteran underwent a right knee replacement and his right knee disability rating was changed accordingly.  He was awarded a 100 percent disability rating for the period from August 9, 2011 to September 30, 2012.  The disability was rated 30 percent disabling from October 1, 2012.  In May 2015, the AOJ increased the rating to 60 percent, from March 17, 2015.  

Although increased ratings haves have been granted, inasmuch as higher ratings for the disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for a higher ratings (now characterized as encompassing the first three matters on the title page) remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As regards characterization of the portion of the appeal involving service connection for the left knee disorder, although the AOJ reopened the claim for service connection, regardless of  the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Given that-and the Board's favorable decision to reopen the claim-the Board has now characterized the matter of service connection for a left knee disorder as encompassing the 5th and 6th  matters set forth on the title page.

As for the matter of representation, the Board observes that the Veteran was previously represented by a private attorney.  However, in November 2014, prior to certification of the appeal in May 2015, he revoked such representation.  As  the Veteran has not designated another accredited attorney, agent, or service organization to represent him, the Board recognizes him as now proceeding pro se in this appeal. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision addressing the request to reopen the claim for service connection for the left knee disorder and the claim for an increased rating for chronic melioidosis,is set forth below.  The claim for service connection for the left knee disability, on the merits, along with the other claims remaining on appeal are addressed in the in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 
 
 2.  In February 2007, the AOJ declined to reopen the claim for service connection for a left knee disorder on the basis that, although new evidence was added to the record, such evidence was not material as it did not demonstrate a relationship between the left knee disorder and service or a service-connected disability; the Veteran did not appeal the denial, and no pertinent exception to finality applies.
 
 3.  Evidence associated with the claims file since the February 2007 decision, when considered by it or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the previously denied service connection claim for a left knee disorder, and raises a reasonable possibility of substantiating the claim.

4.  Pertinent to the August 2009 claim for increased rating for the Veteran's service-connected chronic melioidosis, pulmonary function testing has revealed FVC at 88 percent predicted and FEV1/FVC at 75 percent predicted, and there is no evidence that the disability has resulted in maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or that he requires outpatient oxygen therapy.

5.  The schedular criteria are adequate to rate the Veteran's chronic melioidosis at all points pertinent to this appeal, and no claim for a total rating based on unemployability due to this disability has been raised in connection with the current claim for increase.


CONCLUSIONS OF LAW

1.  The February 2007 decision declining to reopen a claim service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
2.  As pertinent evidence received since the February 2007 final decision is new and material, the criteria for reopening the previously denied service connection claim for a left knee disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a disability rating in excess of 10 percent for chronic melioidosis, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6318-6604 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015). 

At the outset, the Board notes that, given the favorable disposition of the request to reopen the claim for service connection for a left leg disorder, with respect to that matter, all notification and development actions have been accomplished.

Pertinent to the increased rating claim herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353  -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In a September 2009 pre-rating letter, the AOJ advised the Veteran of the evidence and information needed to substantiate the claim for increase, and of his and VA's respective duties in obtaining evidence in support of such claim, as well as the required information regarding effective dates of such ratings.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the September 2009 letter.  The September 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

With respect to the duty to assist, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the report of the October 2009 VA examinations; as well as VA treatment records and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his former representative, on his behalf.  The Board finds that no further AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to support the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of either matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Request to Reopen

At time of prior denials claim and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Historically, in February 1985, the Veteran filed an original service connection claim for a left knee disorder due to an injury service; the claim was denied in an August 1985 rating action.  

Evidence before the AOJ at the time of the August 1985 decision included, in pertinent part, the Veteran's service treatment records (STRs) which revealed left knee complaints but no diagnosis of a left knee disorder in service.  In denying the claim for a left knee disorder in August 1985, the AOJ determined that the left knee complaints were acute and transitory with no residuals shown.  Thus, the critical element missing at the time of the August 1985 rating decision was a currently-diagnosed left knee disorder and relationship between the same and either service or a service-connected disability.    

The Veteran was notified of the denial in September 1985 but did not initiate an appeal.  One month later, an October 1985 "confirmed rating decision" indicates that the August 1985 VA examination report was added to the record after issuance of the August 1985 rating decision but the AOJ determined that the evidence warranted no change in the prior decision.  The AOJ noted that X-rays associated with the examination report were interpreted as essentially negative for any pathology and the diagnosis was subjective complaints of pain, numbness, and weakness of both knees.  Although the AOJ informed the Veteran of the continued denial in a December 1985 letter, and notified the Veteran of his right to appeal the decision, the Veteran did not appeal.

The next communication from the Veteran to VA regarding service connection of the left knee was in March 2006, when he sought to reopen the previously denied claim for service connection.  In February 2007, the AOJ determined that although new evidence had been added to the record since the August 1985 denial, the evidence was not material.  In this regard, the Board observes that a January 2007 VA examination report was of record at the time of the February 2007 decision and noted the Veteran's limited range of motion in the left knee.  The report did not indicate any findings as to the etiology of the Veteran's left knee disorder.  Thus, the AOJ determined that the new evidence was not material, and the AOJ declined to reopen the claim.  The Veteran did not appeal the decision.  

A review of the file reveals that the next time the Veteran contacted VA regarding the left knee claim, was in August 2009, well over a year following notification of the AOJ's decision not to reopen the left knee claim.  No other evidence was added to the file within the year following notification of the AOJ's decision, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. §§ 3.156(b),(c).  Thus, the February 2007 decision declining to reopen the previously-denied claim for service connection for a left knee disorder is final as to the evidence then of record (see 38 U.S.C.A. § 7105  and 38 C.F.R. §§ 3.104 , 20.302, 20.1103) and is not subject to revision on the same factual basis (see 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156). 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, in August 2009, the Veteran sought to reopen the claim for service connection for a left knee disorder.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Here, the last final denial of the claim for service connection for the left knee disorder is the AOJ's February 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to reopen the service connection claim for a left knee disorder on either a direct basis, or as secondary to the service-connected right knee disability.  Pertinent evidence added to the file since the February 2007 decision includes a September 2013 VA examination report which includes medical comment indicating that there may be a relationship between the Veteran's left knee osteoarthritis and his service-connected right knee disability.  This evidence goes to the question of whether the Veteran's left knee disability is aggravated by his service-connected right knee disability. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a left knee disorder.  Such evidence is "new" in the sense that it was not before agency decision makers at the time of the February 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, when presumed credible and combined with the other evidence of record, it goes to the question of whether the Veteran has a current diagnosis of a chronic left knee disorder as well as whether there exists a medical relationship between such disorder and either service or a service-connected disability.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claims for service connection for a left knee disorder and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Here, the aforementioned new evidence is material as it confirms that the Veteran has a current left knee disorder and goes to the question of whether the Veteran's left knee disorder is aggravated by service-connected right knee disability.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in August 1985, the AOJ granted service connection for chronic melioidosis, and assigned an initial, noncompensable rating under Diagnostic Code (DC) 6799.  In August 2009, the Veteran filed a claim for an increased rating; in January 2010, the AOJ continued the noncompensable rating.  Following receipt of the Veteran's notice of disagreement as well as additional evidence, in May 2011, the AOJ increased the rating to 10 percent, pursuant to 38 C.F.R. § 4.97, DC 6318-6604, effective August 27, 2009, the date of receipt of the claim for an increased rating.  

Ratings under the diagnostic codes for respiratory conditions will not be combined with each other and a single rating will be assigned reflecting the predominant disability with elevation to the next higher ratings where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.96(a) (2015). 

In this case, the AOJ assigned an initial noncompensable rating under DC 6799.  Diagnostic Codes ending in "-99" are used to designate a disability that is not expressly addressed in the rating criteria.  See 38 C.F.R. § 4.27.  The Board observes that although the Veteran's rating code was changed to DC 6318-which more accurately reflects the disability-the Veteran was not prejudiced by such change.  In this regard, the AOJ did not discontinue any particular benefit but rather assigned a more applicable DC.  During the pendency of the claim, when the rating was increased to 10 percent in May 2011, the AOJ hyphenated the Veteran's diagnostic code to represent the primary components of his disability.  The Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

Diagnostic Code 6318 instructs that the disability be evaluated at 100 percent when active and when it is not active, that it be rated under the appropriate system, such as rating codes for lung lesions.  As the Veteran's chronic melioidosis has not been "active" during the pendency of the claim, the AOJ increased the Veteran's rating under the analogous DC 6604, which provides the criteria for chronic obstructive pulmonary disease (COPD).  

Under DC 6604, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling. 

A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. 

A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be performed and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d) .

In this context, the Board notes that the evidentiary record contains a report of PFTs conducted by the October 2009 VA examiner.  On October 2009 VA examination, the VA examiner noted that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The VA examiner also noted that PFTs conducted during the examination, showed FVC Liters at 93 percent predicted prior to bronchodilator and 94 percent predicted after bronchodilator, FEV1 was 89 percent predicted prior to bronchodilator and 88 percent predicted after bronchodilator, and FEV1/FVC was 76 before bronchodilator and 75 after bronchodilator.   The examiner stated that FEV-1/FVC most accurately reflects the severity of the Veteran's condition.

VA treatment records do not indicate any complaints of, or treatment for, active melioidosis nor do they document the results of any PFT studies.  Likewise, the private treatment records do not reflect complaints of, or treatment for, active melioidosis nor do they contain results of PFT studies.  

In addition, the VA and private treatment records do not contain any evidence or indication that the Veteran's service-connected melioidosis has resulted in maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or that he requires outpatient oxygen therapy. 

In this context, the Board notes that VA and private treatment records show the Veteran has been diagnosed with hypertension.  See e.g. May 2009 VA treatment record.  There is, however, no evidence, including reports of echocardiograms or cardiac catheterization, which show the Veteran has been diagnosed with pulmonary hypertension or that his hypertension has been attributed to an underlying pulmonary cause. 

Considering the pertinent evidence of record in light of the applicable criteria, the Board finds that a rating higher than 10 percent for service-connected chronic melioidosis is not warranted at any time pertinent to the current claim-to include  the one year "look back" period prior to the filing of the Veteran's claim for increase.  See 38 C.F.R. § 3.400(o). 

During the period in question, there is no evidence showing that the manifestations his chronic melioidosis have more nearly approximated a level of impairment warranting a higher rating.  In this regard,  the next higher, 30 percent rating is not warranted because there is no evidence showing the Veteran's disability resulted in FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-percent predicted. 

Indeed, the pertinent evidence does not contain any PFT study results which reflect findings that more nearly approximate the level of impairment warranting a higher disability rating under DC 6604; nor is there competent evidence of maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that he required outpatient oxygen therapy.

Accordingly, the Board finds the record does not support assignment of a rating greater than the assigned 10 percent under at any point pertinent to this appeal.
Notably, the Veteran's FEV-1 score of 88 percent predicted after bronchodilator does not assist him in obtaining a higher rating, as this score does not warrant a compensable rating under DC 6604.  There is no evidence that, on examination, his chronic melioidosis resulted in DLCO of 40 to 55 percent predicted; nor is there evidence of maximum oxygen consumption of 15 to 20 ml/kg/min. 

The Board further notes that no other medical evidence provides a basis for a rating greater than 10 percent.  In this regard, the rating code for emphysema (DC 6603) has the same criteria as the rating for COPD (DC 6604), and for the reasons discussed above, a higher rating is not warranted.  Similarly, the rating code for asthma (DC 6602) has the same criteria for 30 and 60 percent ratings, as discussed above, those criteria are not met.  Furthermore, while DC 6602 authorizes, a maximum, 100 percent disability rating , no such rating is warranted, as the evidence does not reflect that the Veteran has asthma attacks generally-much less, asthma attacks with respiratory failure more than once per week-or that the Veteran's respiratory disability requires daily use of systemic high dose corticosteroids or immuno-suppressive medications.  

Higher ratings under the General Rating Formula for Restrictive Lung Disease  for DCs 6840 to 6845) are similarly not warranted as the criteria are the same as those discussed above under DC 6604.  

The Board has also considered whether the Veteran is entitled to a higher rating under the diagnostic codes for tuberculosis, bacterial lung disease, interstitial lung disease, or mycotic lung disease, but finds that higher ratings under these codes are not warranted.  The diagnostic codes regarding higher ratings for tuberculosis do not apply as the evidence does not indicate any finding tuberculosis.  A higher rating is not warranted under DC 6817 for pulmonary vascular disease as no pulmonary embolism has been shown or claimed.  A higher rating for a bacterial infection of the lung is not applicable as the no such infection has been shown.  

Higher ratings under the General Rating Formula for Interstitial Lung Disease are similarly not warranted.  In this regard, FVC of 65 to 74- percent predicted or DLCO (SB) of 56 to 65 percent predicted (to support a 30 percent rating), has not been shown.  It naturally follows that the 60 percent and 100 percent ratings, which indicate higher ratings for worse PFT findings, are not warranted.  Further the 100 percent rating under the General Rating Formula for Interstitial Lung Disease is warranted when FVC value is less than 50 percent predicted or DLCO (SB) is less than 40 percent predicted or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  The pertinent evidence does not contain any PFT study results which reflect findings that more nearly approximate the criteria for a 100 percent rating.  Further, as discussed above, there is no lay or medical evidence of maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, pulmonary hypertension, or that he required outpatient oxygen therapy. 

A higher rating for mycotic lung disease, evaluated under DC 6839, is not warranted as chronic pulmonary mycosis is not shown.  

The Board points out that, in evaluating the claim for a higher rating on appeal, the Veteran's own assertions, as well as those advanced by his former representative, on his behalf, have been considered.  However, the Board finds that the lay assertions made in support of the higher rating claims on appeal are not entitled to more weight than the objective testing results and clinical findings rendered by trained medical professionals in evaluating the Veteran's chronic melioidosis.  38 C.F.R. § 3.159 (a)(1) (defining competent medical evidence).  Lay assertions cannot establish objective testing results, and neither the Veteran nor his former attorney is shown to have the training, experience, and expertise to competently render any of the other clinical findings considered in evaluating the disability under consideration.  As indicated above, the medical evidence of record-to include e PFT results-which is the most persuasive evidence in this case, indicates that no higher rating is assignable at any point pertinent to this appeal. 

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal has the Veteran's service-connected chronic melioidosis reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16 ; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria is adequate to rate the Veteran's chronic melioidosis at all points pertinent to this appeal.  Indeed, the rating schedule fully contemplates the described symptomatology for the Veteran's reduced pulmonary function, and provides for ratings higher than that assigned based on more significant functional impairment, including additional symptomatology and increased pulmonary/respiratory impairment as revealed on appropriate testing . Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability under consideration.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional pulmonary function impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) is considered a component of a claim for higher rating when, in connection with such claim, the matter of a TDIU is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the evidence reflects that although the Veteran filed a formal claim for TDIU, he attributed his unemployability to disabilities other than his chronic melioidosis.  Further, his former employer confirmed that the Veteran stopped working due to another job.  In short, there is no evidence or allegation that the Veteran's chronic melioidosis has actually or effectively rendered him unemployable.  As such, a claim for a TDIU due to the disability under consideration has not been raised, and need not be addressed in conjunction with the increased rating claim herein decided.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's chronic melioidosis, pursuant to Hart, and that the claim for increase must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

As new and material evidence to reopen the claim for service connection for a left knee disorder has been received, to this limited extent, the appeal is granted.

A rating in excess of 10 percent for chronic melioidosis, is denied. 


REMAND

The Board finds that additional AOJ action on the remaining claims on appeal is warranted.

With respect to the claims for increased ratings of the right knee disability, the Board observes that during the pendency of the claim for increase, the Veteran underwent a total knee replacement.  He was granted a 100 percent disability rating for the period from August 9, 2011 (the date of the knee replacement surgery) to October 1, 2012.  The knee was thereafter rated as 30 percent disabling from October 1, 2012 to March 16, 2015, and 60 percent from March 17, 2015.  

As noted, following the total knee replacement, the AOJ assigned staged ratings for the right knee.  Unfortunately, the most recent statement of the case, dated in May 2015, only addressed the most recent stage-for a rating in excess of 60 percent.  A review of the file reveals that additional private treatment records, and indeed the right knee replacement surgery itself, were added to the record following the prior statement of the case, dated in May 2011.  As such, the records were added well before certification to the Board and the claims must be returned to the AOJ for issuance of a supplemental SOC as the evidence is pertinent to period-and hence, the rating-assigned prior to March 17, 2015.  38 C.F.R. § 19.31(b)(1) (2015).  

As for the reopened claim for service connection for a left knee disorder, the Board finds that further medical development is necessary.  In this regard, having reopened the service connection claim does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 

The Veteran primarily contends both that his left knee disability is directly related to service, or, in the alternative, is secondary to his service-connected right knee disability.  As noted above, the provisions of 38 C.F.R. § 3.310 governing secondary service connection have been interpreted to permit such awards not only for disability caused by a service-connected disability but for the degree of disability resulting from aggravation by a service-connected disability.  See Allen, supra.  

Initially, the Board notes that, although the evidence added to the record since the February 2007 rating decision was deemed sufficient to reopen the claim of entitlement to service connection for the left knee disorder, it is not sufficient to support an award of service connection.  In this regard, while the September 2013 VA examiner noted that studies have shown that the presence of pain in one knee was found to predict development and incident of osteoarthritis in the contralateral knee, and may be attributable to a biomechanical change in the knee, and discussed that chronic gait changes from years of limping can lead to ascending articular degeration, the opinion was not specific to the Veteran's left knee disability.  Further, the September 2013 VA examiner did not offer a medical opinion with respect to whether any current left knee disability is related to service, or caused or aggravated by the service-connected right knee disability.  

Given the September 2013 VA examiner's comments, the Board finds that the record raises questions as to whether the Veteran's left knee disorder is aggravated by his service-connected right knee disability.  Further, as the September 2013 VA examiner failed to offer an opinion with respect to direct or secondary service connection, the report is incomplete.  

Although a VA addendum opinion was obtained in March 2015, the examiner's opinion appears to be based on incorrect facts.  In this regard, the March 2015 VA examiner noted that the basis of the negative opinion regarding direct service connection was due, in part, to the gap in time between service separation and the claim in 2009.  The VA examiner did not address the Veteran's lay statements that he suffered from bilateral knee problems in service and since service (See March 2012 Form 9), nor did the examiner address the Veteran's left knee complaints which were denied service connection in 1985.  In this regard, the VA examiner's rationale for the negative nexus for direct service connection is based on the lack of continuity of care of the left knee between service discharge and treatment approximately 40 years after service.  Significantly, continuity of care is not required.  The Veteran is competent to report that he had left knee symptomatology since service, even if he did not seek medical treatment for it, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the VA examiner should have addressed the lay statements.  Further, the VA records dated in 1985 denying the prior claim for a left knee disability, document the Veteran's complaints of left knee symptoms at that time.  For this reason, the examination report is inadequate with respect to the opinion regarding direct service connection.

Further, regarding the possibility that the Veteran has a left knee disability that was caused or is aggravated by the service-connected right knee disability, the March 2015 VA examiner again seemed to improperly rely on the erroneous assumption that the Veteran has not experienced continuity of symptomatology.  Moreover, the examiner failed to discuss whether the left knee disability was aggravated by the right knee disability.  In this regard, the examiner opined that the left knee disability was less likely as not proximately due to or the result of the right knee.  The examiner explained that additional medical evidence was necessary to support the secondary service connection claim and that compensation for the contralateral knee was a possibility, but the examiner did not specifically note what additional evidence was needed.  Further, the examiner noted that demonstration of chronological events leading to the current condition has yet to be established, thereby insinuating that the determination was based on a lack of documented continuity of care. 

For the reasons discussed above, the September 2013 and March 2015 VA opinions are not adequate reports/opinions upon which to base a decision.  Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, to fulfill the duty to assist in connection with the reopened claim, further VA examination and opinion addressing the etiology of the Veteran's left knee disorder, to include adequately addressing the matters of direct and secondary service connection, is needed.  See 38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claim for service connection of a skin disorder, the Board notes that private treatment records indicate that the Veteran has been diagnosed with lipomas as well as sebaceous cysts.  See e.g. June 2005 private treatment record diagnosing sebaceous cyst and May 2009 VA treatment record noting history of lipomas and current medical problem of multiple benign tumors.  A July 2005 private treatment record also noted a soft tissue mass along the Veteran's left elbow that the Veteran reported had been there for a while but was changing in size.  At that time, the Veteran also reported having a history of several skin cysts.  The Veteran has also reported that his skin itches and he has many cysts over his body.  See September 2009 statement.  He also reported that his feet itch all the time. Id.  He also reported that he "developed all these symptoms occurred in the military while serving in Vietnam."  Id. 

In January 2010, the AOJ denied the claim for lack of a current disability.  However, the Board notes that the requirement for a current disability may be satisfied even if a disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  As the treatment records indicate that the Veteran had a history of a lipoma as well as current problem of multiple benign tumors, in 2009, and a sebaceous cyst within a few years of his claim for service connection, currently experiences skin symptomatology, and has reported that his skin symptoms began in service, the Board finds that a medical opinion is required to resolve the questions of whether the Veteran has had, at any time pertinent to the claim, has had, a chronic skin disorder due to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If it is determined that the Veteran has had a skin disability at any time pertinent to the appeal, and not simply itchy skin symptoms, additional questions remain regarding any relationship between such disorder and service or service-connected disability.  As regards any relationship between a skin disability and service, in his VA Form 9, he reported that his skin symptomatology began in service.  A medical opinion fully addressing these assertions is needed.

Hence, the AOJ should arrange to obtain further medical opinion with respect to his left knee(based on review of the file, if possible), as well as for the Veteran to undergo skin examination by an appropriate physician.  

The Veteran is hereby notified that failure to report for any scheduled examination(s)), without good cause, may well result in denial of his claim(s)-in particular, his increased rating and/or his reopened claim(s).  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file reflects that the Veteran has been receiving treatment from the Greater Los Angeles VA Health Care System.  The claims file contains VA medical records current to April 2015; however, it appears that more recent VA treatment records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include from the Greater Los Angeles VA Health Care System, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal (to include as regards pertinet private (non-VA) treatment), explaining that he has a he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran (to include from Greater Los Angeles VA Health Care System), dated since April 2015.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.
 
2.  Furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to claims remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the March 2015 VA examiner an addendum opinion addressing the nature and etiology of current left knee disability(ies).

If that examiner is no longer employed by VA or is otherwise unavailable, arrange to obtain an addendum opinion from an appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  If examined, all necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner is asked to address the following:

a) Identify all left knee disability(ies) currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved). 

b) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, for each diagnosed left knee disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(1) had its onset during service; (2) for arthritis, was manifested within one year of service separation; or, (3) is otherwise medically related to service, to include by virtue of the Veteran's assertions as to continuity of knee symptoms since service. 

If none of the above, the examiner should opine whether the left knee disability was caused or is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected right knee disability.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

In addressing the above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge-such as with respect to the occurrence of injury, and the type and presence of symptoms-and his lay reports should be considered, to the extent made, in formulating the requested opinions.  In particular, the examiner should consider and discuss the Veteran's assertion that he experienced a left knee injury in service and that he has experienced left knee symptoms since service.  If the Veteran's lay reports are discounted, the examiner should clearly so state and explain why.   

All examination findings/testing results, along with complete, clearly stated-rationale for the conclusions reached, must be provided.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of current skin disability(ies). 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner is asked to address the following:

a) Clearly indicate whether any skin problems manifested at any point pertinent to this appeal-to include itchy skin, lipomas, or sebaceous cysts-represent(ed) chronic, ratable skin disability, as opposed to symptoms or manifestations of already service-connected disability, to include as a side effect of any medication taken for a service-connected disability.  

In doing so, the examiner should consider and discuss VA and private treatment records which note diagnoses of lipomas and sebaceous cysts; as well as the Veteran's written statements regarding having itchy skin in service, and the indication that he may have had skin symptoms since service; and his  complaints of itchy feet.  If it is determined that the Veteran merely has skin symptom (including itchy skin) and not a chronic disability, the examiner must clearly explain the basis/es for such conclusion.

b) Based on a review of the entire record, to include the in- and post-service treatment records, and the Veteran's assertions, for each diagnosed skin disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically- related to service-to include by virtue of chronic symptomatology since service.  

In addressing the above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as nature and presence of symptoms, and his lay reports should be considered, to the extent made, in formulating the requested opinions. In particular, the examiner should address the Veteran's assertions as to the nature, onset and continuity of skin symptoms (despite any absence of documented continuity of care).  If the Veteran's lay reports are discounted, the examiner must clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly stated-rationale for the conclusions reached, must be provided.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998). 
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claims for increase and/or the reopened claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations (to include with respect to all staged ratings for right knee disability currently on appeal), and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


